17-3898
     Yan v. Barr
                                                                                    BIA
                                                                              Poczter, IJ
                                                                           A208 922 045
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 29th day of October, two thousand nineteen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            PETER W. HALL,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   YOULIN YAN,
14            Petitioner,
15
16                 v.                                            17-3898
17                                                               NAC
18
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  John S. Yong, New York, NY.
25
26   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
27                                    Attorney General; Linda S.
28                                    Wernery, Assistant Director;
29                                    Steven K. Uejio, Trial Attorney,
30                                    Office of Immigration Litigation,
31                                    United States Department of
32                                    Justice, Washington, DC.
1           UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5           Petitioner Youlin Yan, a native and citizen of the

6    People’s Republic of China, seeks review of a November 15,

7    2017, decision of the BIA affirming a March 13, 2017, decision

8    of an Immigration Judge (“IJ”) denying his application for

9    asylum,       withholding    of   removal,     and    relief   under      the

10   Convention Against Torture (“CAT”).              In re Youlin Yan, No.

11   A208 922 045 (B.I.A. Nov. 15, 2017), aff’g No. A208 922 045

12   (Immig. Ct. N.Y. City Mar. 13, 2017).            We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15          Under the circumstances of this case, we have reviewed

16   both    the    IJ’s   and   the   BIA’s    opinions   “for   the   sake    of

17   completeness.”        Wangchuck v. Dep’t of Homeland Security, 448

18 F.3d 524, 528 (2d Cir. 2006).              The applicable standards of

19   review are well established.              See 8 U.S.C. § 1252(b)(4)(B);

20   Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

21          Adverse Credibility Determination

22          “Considering the totality of the circumstances, and all

23   relevant factors, a trier of fact may base a credibility

                                           2
1    determination on . . . the consistency between the applicant’s

2    or witness’s written and oral statements . . . [and] the

3    internal consistency of each such statement . . . without

4    regard to whether an inconsistency, inaccuracy, or falsehood

5    goes to the heart of the applicant’s claim.”                8 U.S.C.

6    § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

7    163-64 (2d Cir. 2008).       Substantial evidence supports the

8    agency’s determination that Yan was not credible as to his

9    claim that police sought to arrest him after they raided his

10   unregistered church in China.

11         The agency reasonably relied on the fact that Yan omitted

12   from his asylum application and his father omitted from his

13   statement Yan’s assertion that police had searched for him an

14   additional ten times at his family’s home following their

15   initial visit after the raid on his church.             See 8 U.S.C.

16   § 1158(b)(1)(B)(iii); see also Hong Fei Gao, 891 F.3d at 78-

17   82.     Although asylum applicants are not required to list

18   every   incident   or   provide   every   detail   in   their   asylum

19   applications, Hong Fei Gao, 891 F.3d at 78, Yan attached a

20   detailed,    four-page    written     statement,    which   included

21   information less pertinent than the ten police searches.

22   Further, the fact that police visited his parents’ house more

23   than once and as many as ten times was information “that a

                                       3
1    credible petitioner would reasonably have been expected to

2    disclose under the relevant circumstances,” Hong Fei Gao, 891
3 F.3d at 79, particularly given that Yan did not suffer past

4    persecution and his asylum claim was therefore based entirely

5    on whether police in China remained interested in him and

6    would    seek     to    harm   him    in    the    future,   see   8 C.F.R.

7    § 1208.13(b).          Similarly, although his father’s affidavit

8    discusses    at    length      reasons     Yan    joined   the   church   and

9    discusses police attempting to arrest Yan on the day of the

10   raid, it does not mention that police continued to look for

11   Yan after that day.         See Hong Fei Gao, 891 F.3d at 78 (“[T]he

12   probative value of a witness’s . . . silence on particular

13   facts depends on whether those facts are ones the witness

14   would reasonably have been expected to disclose.”).

15       The     IJ    also    reasonably       relied,    in   part,   on   Yan’s

16   misrepresentation on his asylum application of his military

17   service and residences in China.                   An asylum applicant’s

18   presentation of “a single false document or a single instance

19   of false testimony may (if attributable to the petitioner)

20   infect    the     balance      of    the    alien’s    uncorroborated      or

21   unauthenticated evidence.”           Siewe v. Gonzales, 480 F.3d 160,

22   170 (2d Cir. 2007); see also Borovikova v. U.S. Dep’t of

23   Justice, 435 F.3d 151, 157-58 (2d Cir. 2006).                Although there

                                            4
1    are limitations to the “maxim falsus in uno, falsus in omnibus

2    (false in one thing, false in everything),” including when

3    the false evidence or statements were necessary to escape

4    persecution, Siewe, 480 F.3d at 170 (internal quotation marks

5    omitted), Yan was not fleeing persecution when he made false

6    statements in his asylum application and swore to the truth

7    of its contents in March 2017, one year after he entered the

8    United States.       Further, the IJ acknowledged that, in a

9    section titled “Notes” in the written statement appended to

10   the application, Yan admitted that he had lied about his

11   military   service   when    speaking   to    immigration   officials

12   during a credible fear interview shortly after he entered the

13   United States.   However, the IJ was not compelled to conclude

14   that Yan’s admission rendered him credible as he continued to

15   misrepresent   his   military    service     and   residences   in   the

16   application itself and conceded that he did so in part to

17   avoid being removed.        See Majidi v. Gonzales, 430 F.3d 77,

18   80 (2d Cir. 2005) (“A petitioner must do more than offer a

19   plausible explanation for his inconsistent statements to

20   secure relief; he must demonstrate that a reasonable fact-

21   finder would be compelled to credit his testimony.” (internal

22   quotations omitted)).

23       Having     questioned      Yan’s    credibility,     the    agency

                                       5
1    reasonably relied further on his failure to rehabilitate his

2    testimony     with   reliable      corroborating        evidence.       “An

3    applicant’s failure to corroborate his or her testimony may

4    bear on credibility, because the absence of corroboration in

5    general makes an applicant unable to rehabilitate testimony

6    that has already been called into question.”                  Biao Yang v.

7    Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).             The IJ reasonably

8    noted that statements from Yan’s father, church friend, and

9    church in China did not rehabilitate Yan’s claim because they

10   did not mention that police continued to look for him.                   The

11   IJ also reasonably noted that Yan failed to submit a sworn

12   statement     from   his     friend       Mr.   Wang,   who    purportedly

13   introduced Yan to Christianity and with whom Yan remained in

14   contact until two months before his hearing.

15       Although the IJ may have erred in relying on a minor date

16   discrepancy in Yan’s father’s statement that Yan immediately

17   identified and in noting that Yan failed to submit a written

18   statement from his friend Mr. Zhang, the omissions, false

19   statements,    and    lack    of   corroboration        discussed     above

20   constitute    substantial      evidence         supporting    the   adverse

21   credibility          determination.                     See         8 U.S.C.

22   § 1158(b)(1)(B)(iii).        That determination is dispositive of

23   asylum, withholding of removal, and CAT relief insofar as

                                           6
1    those claims were based on Yan’s fear of persecution on

2    account of the police raid on the church gathering he attended

3    in 2016.    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

4    2006).

5        Burden of Proof

6        Because Yan was not credible as to his claim that Chinese

7    police were aware of and wanted to arrest him for his past

8    religious activities, he had to establish a well-founded fear

9    persecution     based    on   his    current     religious      practice   by

10   showing a reasonable possibility that he would be singled out

11   for persecution or that there was a pattern or practice of

12   persecution of similarly situated Christians.                 See 8 C.F.R.

13   § 1208.13(b)(2)(iii).         Yan also was required to “make some

14   showing that authorities in his country of nationality are

15   either aware of his activities or likely to become aware of

16   his activities.”        Hongsheng Leng v. Mukasey, 528 F.3d 135,

17   143 (2d Cir. 2008).

18       The agency did not err in finding that Yan failed to

19   establish   a   well-founded        fear   of   persecution      by   showing

20   either that Chinese officials are likely to become aware of

21   his religious practice and single him out for persecution or

22   that there was a pattern or practice of persecution of

23   similarly    situated     Christians.           The   country    conditions

                                           7
1    evidence     provides     that    tens    of    millions    of   Christians

2    practice in unregistered churches in China and that in some

3    areas they do so without interference.             Yan failed to provide

4    evidence of any religious persecution in his home province

5    even though the country conditions evidence mentioned other

6    areas of China with specificity.                  Cf. Jian Hui Shao v.

7    Mukasey, 546 F.3d 138, 142, 149, 169 (2d Cir. 2008) (finding

8    no   error    in    the   BIA’s    requirement       that   an    applicant

9    demonstrate that officials in his or her local area enforce

10   a government policy in a manner that would give rise to a

11   well-founded fear of persecution when the country conditions

12   evidence demonstrates local variations in the enforcement of

13   that policy).

14        Given    the   large   number       of    Christians   practicing   in

15   unregistered churches and the fact that the restrictions on

16   their activities varied by region, the agency did not err in

17   determining that Yan failed to demonstrate that officials are

18   likely to become aware of his religious practice or that there

19   was systemic or pervasive persecution of similarly situated

20   Christians sufficient to demonstrate a pattern and practice

21   of persecution.      See 8 C.F.R. § 1208.13(b)(2)(iii); see also

22   Hongsheng Leng, 528 F.3d at 143; Santoso v. Holder, 580 F.3d
23   110, 112 & n.1 (2d Cir. 2009); In re A-M-, 23 I. & N. Dec.

                                          8
1    737,    741    (BIA   2005).    Accordingly,      because   the   agency

2    reasonably found that Yan failed to demonstrate a well-

3    founded fear of persecution on account of his continued

4    religious      practice,   it   did   not   err   in   denying    asylum,

5    withholding of removal, and CAT relief to that extent.               See

6    Paul, 444 F.3d at 156-57.

7           For the foregoing reasons, the petition for review is

8    DENIED.       As we have completed our review, the pending motion

9    for a stay of removal in this petition is DISMISSED as moot.

10   See Dkt. No. 10.

11                                     FOR THE COURT:
12                                     Catherine O’Hagan Wolfe
13                                     Clerk of Court




                                           9